Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 02/22/2021. 
Claims 1-20 are presented for examination and pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. However, none of the five provisional applications have priority support for claims 6-7. As such, claims 6-12 cannot be afforded priority date before the filing date of this application or 02/22/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 and 04/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “wherein the third preamble portion of the packet indicates RA by cascading RA information from each frequency block.” It is unclear what is meant by “cascading RA information from each frequency block.” The specification at par. 0087 recites cascading in exact same way without particularly explaining how the information or bits are cascaded or why is it called cascaded. It further refers to fig. 10, but fig. 10 does not explain how the information or bits are cascaded. As such, claim 6 is indefinite. Similar issues exist with claim 7. Claims 8-12 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen I (US 20210127291 A1, referred to as Chen I) in view of Chen II (US 20210045151 A1, referred to as Chen II).

Regarding claims 1, 19, Chen I (US 20210127291 A1) discloses a method for wireless communications or a wireless device, the method or the wireless device comprising: 
a processor (par. 0015) configured to:
encoding bits in a first preamble portion of a packet that are defined on a per-channel basis and that are repeated across multiple frequency blocks of a bandwidth (see fig. 10, par. 0099, discloses anything before data field is preamble, which comprises multiple portions, see fig. 12, discloses at least four frequency blocks comprising 4 channels, each with preamble portion on a per channel basis, such as L-STF, L-LTF, L-SIG, RL-SIG or U-SIG, see also par. 0127-0137); 
encoding bits in a second preamble portion of the packet that are defined on the per-channel basis and that are repeated within at least one frequency block of the bandwidth (see Id. any of L-STF, L-LTF, L-SIG or RL-SIG, U-SIG can be second portion); 
encoding bits in a third preamble portion of the packet that are defined on a two-channel basis and that are repeated within at least one frequency block of the bandwidth (see Id. specifically par. 0130-0135, discloses EHT-SIG as third preamble portion); 
transmitting the packet (see fig. 14A-14B, par. 0041, 00145-150).
Chen I fails to disclose but Chen II (US 20210045151 A1) discloses wherein padding the third preamble portion of the packet to have a same length for each of the frequency blocks (see at least fig. 13-14, discloses padding the third portion of preamble). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include padding the third preamble portion of the packet as described by Chen II. 
The motivation for doing so would be to allow alignment of fields. 

Regarding claim 20, Chen I discloses a method for wireless communications, the method comprising: 
encoding bits in a legacy field of a packet that are defined on a per-channel basis and that are repeated across multiple frequency blocks of a bandwidth (see fig. 10, par. 0099, discloses anything before data field is preamble, which comprises multiple portions, see fig. 12, discloses at least four frequency blocks comprising 4 channels, each with preamble portion on a per channel basis, such as L-STF, L-LTF, L-SIG, see also par. 0127-0137); 
encoding bits in a Universal Signal (U-SIG) field of the packet that are defined on the per-channel basis and that are repeated within at least one frequency block (see fig. 10, par. 0099, discloses anything before data field is preamble, which comprises multiple portions, see fig. 12, discloses at least four frequency blocks comprising 4 channels, each with preamble portion on a per channel basis, such as U-SIG, see also par. 0127-0137); 
encoding bits in an Extremely High Throughput Signal (EHT-SIG) field of the packet that are defined on a two-channel basis and that are repeated within at least one frequency block (see fig. 10, par. 0099, discloses anything before data field is preamble, which comprises multiple portions, see fig. 12, discloses at least four frequency blocks comprising 4 channels, each with preamble portion on a per channel basis, such as EHT-SIG, see also par. 0127-0137, specifically par. 0130-0135, discloses EHT-SIG as third preamble portion);
transmitting the packet (see fig. 14A-14B, par. 0041, 00145-150).
Chen I fails to disclose but Chen II (US 20210045151 A1) discloses wherein padding the third preamble portion of the packet to have a same length for each of the frequency blocks (see at least fig. 13-14, discloses padding the third portion of preamble). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include padding the third preamble portion of the packet as described by Chen II. 
The motivation for doing so would be to allow alignment of fields. 

Regarding claim 2, Chen I discloses the method wherein encoding bits in the second preamble portion of the packet that are defined on the per-channel basis are repeated within each frequency block of the bandwidth (see fig. 10, par. 0099, discloses anything before data field is preamble, which comprises multiple portions, see fig. 12, discloses at least four frequency blocks comprising 4 channels, each with preamble portion on a per channel basis, such as U-SIG, see also par. 0127-0137); and encoding bits in the third preamble portion of the packet that are defined on the two-channel basis are repeated within each frequency block of the bandwidth (see par. 15A-15B, discloses EHT sig repeating within each block).

Regarding claim 3, Chen I discloses the method the method further comprising: receiving the second preamble portion of the packet and the third preamble portion of the packet from multiple frequency blocks (see fig. 12, discloses U-SIG as second and EHT-SIG as third located in multiple frequency blocks).

Regarding claim 4, Chen I discloses the method wherein encoding bits in the second preamble portion of the packet that are defined on the per-channel basis are repeated within each frequency block of the bandwidth (see fig. 12, discloses repeating U-SIG within each block); and encoding bits in the third preamble portion of the packet that are defined on the two-channel basis are repeated within one frequency block of the bandwidth (see par. 12, discloses EHT-SIG same for each block, i.e. equivalent to repeating for each block).

Regarding claim 5, Chen I disclose the method wherein the third preamble portion of the packet in one frequency block includes resource allocation (RA) information from each frequency block (see fig. 10, discloses EHT-SIG include resource allocation).

Regarding claim 13, Chen I discloses the method the method further comprising: receiving the second preamble portion of the packet and the third preamble portion of the packet from one frequency block, wherein the second preamble portion of the packet and the third preamble portion of the packet include signaling information for the entire bandwidth (see fig. 12, discloses EHT-SIG spanning entire bandwidth, i.e. including signaling information for the entire bandwidth as it includes RU allocations, see also par. 0110).

Regarding claim 14, Chen I discloses the method wherein a wireless device that supports a maximum bandwidth of at least one of less than and equal to a frequency block size decodes the second preamble portion of the packet and the third preamble portion of the packet from one frequency block (see par. 0100-0101, discloses allowing use of bonded channel using U-SIG and EHT-SIG).

Regarding claim 15, Chen I discloses the method wherein a wireless device that supports a maximum bandwidth larger than the frequency block size decodes the second preamble portion of the packet and the third preamble portion of the packet from more than one frequency block (see par. 0100-0101, discloses allowing use of bonded channel using U-SIG and EHT-SIG).

Regarding claim 16, Chen I discloses the method wherein the frequency block size is at least one of 160 MHz and 80 MHz (see fig. 12, discloses at least 80 MHz).

Regarding claim 17, Chen I discloses the method wherein the third preamble portion of the packet signals RA information for Orthogonal Frequency-Division Multiple Access (OFDMA) transmission (see fig. 10, discloses OFDMA transmission including RA information).

Regarding claim 18, Chen I discloses the method wherein the third preamble portion of the packet in one frequency block signals RA information for the frequency blocks that are allocated to at least one wireless device parked on at least one frequency block (see par. 0110, 0117-0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2022/0095347) – discloses RU allocation with 8bits in common field of the preamble. 
Lim et al. (US 11,096,153) – discloses using HE-SIG B within each of the channel for RU allocation and further discloses padding when all fields are not used. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466